IN THE SUPREME COURT OF THE STATE OF NEVADA


CHRISTIANA TRUST, A DIVISION OF                         No. 81713
WILMINGTON SAVINGS FUND
SOCIETY, FSB, NOT IN ITS                          :
INDIVIDUAL CAPACITY BUT AS
TRUSTEE OF ARLP TRUST 3,
                                                      PILE
Appellant,
vs.
SFR INVESTMENTS POOL 1, LLC, A
NEVADA LIMITED LIABILITY
COMPANY,
Res • ondent.

                  ORDER OF REVERSAL AND REMAND
            This is an appeal from a district court judgment in an action to

quiet title. Eighth Judicial District Court, Clark County; Jacqueline M.
Bluth, Judge.1
            This is the second appeal in this matter. In the first appeal, we
reversed the district court's judgment for respondent, concluding that the
district court erred when it determined appellant lacked standing to litigate
this matter. See Christiana Tr. v. SFR Illus. Pool 1, LLC, No. 75871, 2019
WL 5490999, at *1-2 (Nev. Oct. 24, 2019) (Order of Reversal and Remand).
We also declined to affirm on alternative grounds, as the district court's
judgment included a finding that appellant's predecessor was not mailed
the statutorily required Notice of Sale.2 See id. at *2-3 & n.3. We concluded



       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.

      2A1though  respondent disputed the evidentiary basis for this finding
in the first appeal, respondent did not dispute that the district court's
judgment included this finding.




                                                      2_ 2-ONFL
                  our disposition by explaining that we were "ORDER[ING1 the judgment of
                  the district court REVERSED AND REMAND[ING] . . . to the district court
                  for proceedings consistent with this order." Id. at *3.
                                On remand, the parties submitted supplemental briefing on the
                  issue of whether the Notice of Sale had been mailed to appellant's
                  predecessor. The district court again entered judgment for respondent, this
                  time concluding that appellant had not introduced admissible evidence at
                  the previous trial to support the earlier finding. In so doing, the district
                  court observed that "the Supreme Court did not remand for a new triar
                  when we resolved the first appeal and that, as a consequence, "there is no
                  further proceeding in which the custodian of records could be presented to
                  admit the Proforma records."
                                Now in this appeal, appellant contends that the district court
                  erred in determining that this court had prohibited the district court from
                  considering new evidence on remand. To the extent the district court
                  interpreted our previous disposition as such, we agree with appellant. Our
                  previous disposition contained no such prohibition. See Liu v. Christopher
                  Homes, LLC, 130 Nev. 147, 151, 321 P.3d 875, 877 (2014) (reviewing de novo
                  the interpretation of this court's previous dispositions). And because we
                  cannot discern whether the district court would have reached the same
                  conclusion in the absence of this potential misinterpretation, we again are
                  compelled to reverse and remand. On remand, the district court is free to
                  exercise its own discretion in determining whether, and if so to what extent,
                  the parties should be permitted to introduce additional evidence.3 See
                  Andolino v. State, 99 Nev. 346, 351-52, 662 P.2d 631, 634 (1983) ("Generally,


                        3This  pertains not only to the Notice of Sale issue but also to
                  appellant's excused-for-futility argument relating to a superpriority tender.
SUPREME COURT
      Of
    NEVADA
                                                        2
OA 1947A alais>
                the decision to reopen a case for the introduction of additional evidence is
                within the sound discretion of the trial court.").
                              Respondent contends that we can affirm on alternative
                grounds, but once again, we decline to do so. Respondent's alternative
                arguments are fact-intensive, and "[a]n appellate court is not particularly
                well-suited to make factual determinations in the first instance." Ryan's
                Express Transp. Servs., Inc. v. Amador Stage Lines, Inc., 128 Nev. 289, 299,
                279 P.3d 166, 172 (2012). Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                      / •u-Gi..t e.e.wt-,,   , J                                      J.
                Hardesty



                cc:     Hon. Jacqueline M. Bluth, District Judge
                        William C. Turner, Settlement Judge
                        Wright, Finlay & Zak, LLP/Las Vegas
                        Kim Gilbert Ebron
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A